DETAILED ACTION
Claim(s) 1-29 are presented for examination. 
Claims 1, 10, 18, 24, 26 and 27 are amended.
Claims 2-9, 11-17, 19-23, 25 and 28-29 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted with Stephen J. Pachol (Reg. # 62,487) on November 8th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20211107). 

Applicant’s amendments filed July 3rd, 2021 do not place the claims in condition for allowance since previously cited prior art by “Abraham” and “Ashraf” in view of “Lee” still disclose at least the amended part of the claims as indicated below. The removal of previously cited limitations introduce new issue(s) which require additional consideration and/or search.
	 
Response to Arguments
Applicant’s arguments (see remarks pages 8-11 of 12) filed November 1st, 2021 with respect to rejection of claim(s) 1, 10, 18, 24 and 26-29 under 35 U.S.C. § 102/103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Lee fails to disclose or suggest "selecting the available uplink time- frequency resource according to a service type of the data packet, wherein the service type of the data packet corresponds to the selected available uplink time-frequency resource; [and] sending the physical-layer-protocol-data-unit to the radio access network device on the selected available uplink time-frequency resource..." [Remarks, page 11 of 12].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee (US 2015/0049635 A1); fig. 5, pg. 4, ¶60 discloses as follows:

	“... the UE retrieves information transmitted periodically from eNB on a downlink Broadcast Channel (BCH) and selects a preamble signature (e.g., Constant Amplitude Zero Auto-Correlation (CAZAC) sequence), a RACH time slot and a frequency band. The preamble signature is chosen by the UE from among a set of signatures known by the eNB. The UE generates a random access preamble (message 1, box 1) containing the chosen signature and transmits it to the eNB over the selected time slot at the selected frequency...”

	In other words, Lee teaches “selecting the available uplink time- frequency resource according to a service type of the data packet, wherein the service type of the data packet corresponds to the selected available uplink time-frequency resource”; and “sending the physical-layer-protocol-data-unit to the radio access network device on the selected available uplink time-frequency resource” by disclosing – 

The UE retrieving information transmitted periodically from eNB on a downlink Broadcast Channel (BCH) for selecting a preamble signature, a RACH time slot (i.e. a time/frequency resource) and a frequency band.

The UE generates a random access preamble containing the chosen signature and transmits it to the eNB over the selected time slot at the selected frequency.
        
	Therefore a prima facie case of obviousness is established by “Lee” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. Patent Publication Document No.: (US 2021/0127417 A1); see fig. 11: S1110, pg. 16, ¶282 lines 1-3.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469